Motion for leave to dispense with printing granted to the extent of dispensing with the printing of the papers on appeal and the points of appellant and respondent and permitting the appeal to be heard upon the original sealed papers now on file in the County Clerk’s office, County of New York, and upon typewritten appellant’s and respondent’s points on condition that one copy of the typewritten points is served upon opposing counsel and six copies thereof are filed with this court, together with the original sealed papers, on or before December 22, 1960, with notice of argument for January 3, 1961, said appeal to be argued or submitted when reached. The papers on appeal and the appellant’s and respondent’s points are ordered to be sealed and copies of the same shall be made available only to the parties and their counsel. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.